               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

The Cincinnati Insurance Co.,
                     Plaintiff,

v.                                      Case No. 16-cv-14342

Richfield Corporation, Inc., et al.,    Judith E. Levy
                      Defendants.       United States District Judge
_______________________________
General Motors LLC,                     Mag. Judge Mona K. Majzoub
                      Defendant/
                      Counter-
                      Plaintiff,

v.

The Cincinnati Insurance Co.,
                     Plaintiff/
                     Counter-
                     Defendant.
__________________________________
General Motors LLC,
                     Defendant/
                     Cross-Plaintiff,

v.

Richfield Corporation, Inc., et al.,
                      Defendants/
                      Cross-
                      Defendants.
________________________________/
OPINION AND ORDER GRANTING GENERAL MOTORS LLC’S
  MOTION FOR SUMMARY JUDGMENT [55], GRANTING IN
PART AND DENYING IN PART THE CINCINNATI INSURANCE
 COMPANY’S MOTION FOR SUMMARY JUDGMENT [32], AND
   DENYING THE RICHFIELD COMPANIES’ MOTION FOR
             SUMMARY JUDGMENT [34]

      Before the Court are three motions for summary judgment. In

short, all three parties dispute the meaning of indemnification language

in an insurance agreement and a purchase contract, as further described

in   detail   below.   Plaintiff   The       Cincinnati   Insurance   Company

(“Cincinnati”) has filed a motion for summary judgment against

defendants General Motors, LLC (“GM”) and Richfield Corporation, Inc.,

Corsair Engineering, Inc., and Transportation Technology Group, Inc.

(the “Richfield Companies”). (Dkt. 32.) The Richfield Companies have

filed a motion for summary judgment against Cincinnati and GM. (Dkt.

34.) Finally, GM has filed a motion for summary judgment against

Cincinnati and the Richfield Companies. (Dkt. 55.) For the reasons set

forth below, summary judgment is granted in favor of GM, granted in

part and denied in part as to Cincinnati, and denied as to the Richfield

Companies.

      I.      Background



                                         2
      On August 22, 2013, defendant Trask Simpson was injured by a gas

cylinder explosion while working as an employee for Dort Steel Service,

Inc. (“Dort Steel”). (Dkt. 1 at 3.) The cylinder was equipped on a container

owned by GM and used to transport vehicle parts. (Dkt. 18 at 3.) At the

time of the accident, Simpson was in the process of repairing the

container consistent with a purchase contract between GM and the

Richfield Companies. (the “GM–Richfield Purchase Contract”). (Dkt. 28

at 36.)

      On August 8, 2016, Simpson filed suit in Michigan state court,

seeking damages relating FROM the injuries he suffered in the accident

(the “Underlying Simpson Case”). (Dkt. 32-5). Simpson’s complaint

named the Richfield Companies as defendants, alleging they were

responsible for the design and manufacture of the cylinder, and that their

improper actions caused his injuries. (Id. at 3–8.) Simpson later filed an

amended complaint on December 6, 2016, adding additional defendants

including GM. (Dkt. 32-4 at 2.) Simpson alleged that GM was responsible

for supplying the rack in an unsafe condition. (Dkt. 32-4 at 8–9.) GM

subsequently filed a cross-claim against the Richfield Companies,

asserting that under the GM–Richfield Purchase Contract, the Richfield


                                     3
Companies were obligated to indemnify and defend GM in the

Underlying Simpson Case. (Dkt. 18 at 4.)

      Cincinnati brought this action in this Court on December 14, 2016,

naming the Richfield Companies and Simpson as defendants.1 (Dkt. 1.)

Cincinnati insured the Richfield Companies and sought a declaration

that its commercial general liability insurance policy (the “Cincinnati

Policy”) did not provide indemnification or defense coverage for the

Richfield Companies in connection with the Underlying Simpson Case.

(Id. at 2–3.) Because Cincinnati was defending the Richfield Companies

under a reservation of rights that included the right to seek a

determination that no coverage was available, Cincinnati also sought

reimbursement from the Richfield Companies for the cost of the defense.

(Id. at 10.)



      1  As a threshold matter, the Court must address subject matter jurisdiction.
Both Cincinnati and GM bring declaratory actions. (Dkts. 18; 28 at 33.) The
Declaratory Judgment Act, 28 U.S.C. §2201, permits a court to exercise jurisdiction
over a request for declaratory judgment relief, but does not confer jurisdiction on its
own. See Michigan Corr. Org. v. Michigan Dep’t of Corr., 774 F.3d 895, 902 (6th Cir.
2014) (the act does not provide “an independent basis for federal subject matter
jurisdiction.”). Therefore, a federal court must also have an independent basis for
subject matter jurisdiction. See One Beacon Ins. Co. v. Chiusolo, 295 Fed. App’x 771,
775 (6th Cir. 2008). Here, the Court has jurisdiction based on diversity of citizenship
under 28 U.S.C. §1332. (Dkts. 18, 28.)

                                          4
     Cincinnati amended its complaint on March 27, 2017, adding GM

as a defendant and seeking a further declaration that it does not owe a

duty to defend or indemnify GM in the Underlying Simpson Case. (Dkt.

18.) In response, GM filed a counter-claim against Cincinnati, arguing

that it qualifies as an “Automatic Additional Insured” under the terms of

the Cincinnati Policy. (Dkt. 28 at 31–32.) Additionally, GM filed a cross-

claim against the Richfield Companies, identical to the one it filed in the

Underlying Simpson Case. GM’s cross-claim asserts that the Richfield

Companies are obligated to indemnify and defend GM under the express

terms of the GM–Richfield Purchase Contract, or alternatively, under a

theory of implied contractual indemnification. (Id. at 37–39.)

     Cincinnati moved for summary judgment, (Dkt. 32) and the

Richfield Companies did the same. (Dkt. 34.) Then, after agreeing to

dismiss its cross-claim in the underlying state-court action (Dkt. 62), GM

also moved for summary judgment. (Dkt. 55.) After Simpson’s claims

against the Richfield Companies in the Underlying Simpson Case were

dismissed, Cincinnati and the Richfield Companies withdrew those

portions of their summary judgment motions against one another that

sought a declaration regarding Cincinnati’s alleged duty to defend and


                                    5
indemnify the Richfield Companies in the Underlying Simpson Case.

(Dkt. 76.)

     The parties’ claims, counter-claims, cross-claims, motions, and

cross-motions for summary judgment are outlined in following chart and

will be referred to as “Claim 1,” “Claim 2”, etc. throughout this Opinion.

Parties           Claim Description
Cincinnati v.     Claim 1: Does GM qualify as an “Automatic
GM; and           Additional Insured” under the Cincinnati Policy for
GM v.             coverage related to indemnification and defense in
Cincinnati        the Underlying Simpson Case? If so, do any
                  exclusions to coverage apply? (Dkts. 32, 55)
GM v. The         Claim 2: Are the Richfield Companies obligated to
Richfield         defend and indemnify GM under the GM–Richfield
Companies         Purchase Contract for the Underlying Simpson Case?
                  (Dkt. 28 at 37-40.)
Cincinnati v.     Claim 3: Does the Cincinnati Policy provide coverage
The Richfield     for defense and indemnification for GM’s cross-claim
Companies         against the Richfield Companies for breach of
                  contract? (Dkt. 32.)
Cincinnati v.     Claim 4: Does the Cincinnati Policy provide coverage
The Richfield     to the Richfield Companies for the Underlying
Companies         Simpson Case? (Dkt. 18 at 4–12, 16–17.) This claim,
                  and its resultant cross-motions for summary
                  judgment, have been withdrawn by stipulation of the
                  parties. (Dkt. 76.)

     For the reasons set forth below, as to Claim 1, GM’s motion for

summary judgment is granted, and Cincinnati’s motion for summary

judgment is denied. As to Claim 2, GM’s motion for summary judgment
                                    6
is granted and the Richfield Companies’ motion for summary judgment

is denied. As to Claim 3, Cincinnati’s motion for summary judgment is

granted. As discussed, the parties withdrew Claim 4 BY stipulation (Dkt.

76).

       II.   Legal Standard for Summary Judgment

       Summary judgment is proper when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not

grant summary judgment if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

facts, and any inferences that may be drawn from the facts in the light

most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing Skousen v.

Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

       The parties present the court with conflicting issues of contractual

interpretation in their motions. If they had presented disputed issues of

contractual intent, such issues could survive summary judgment on the

basis that they are questions of fact, but “disputed issues of contractual


                                     7
interpretation can be resolved at summary judgment on the basis that

they are questions of law.” B.F. Goodrich Co. v. U.S. Filter Corp., 245

F.3d 587, 595 (6th Cir. 2001). Further, “genuine issues of material fact

do not exist simply because opposing litigants argue for different

interpretations of the same contractual provision.” Id. at 594–595 (citing

Tenn. Consol. Coal Co. v. United Mine Workers of Am., 416 F.2d 1192,

1199 (6th Cir.1969)).

     The parties do not dispute that Michigan law applies. The purpose

of contractual interpretation is to “determine and enforce the parties

intent on the basis of the plain language of the contract itself.” Chungag

v. Wells Fargo Bank, N.A., 489 F. App’x 820, 823 (6th Cir. 2012) (citing

Certified Restoration Dry Cleaning Network, LLC v. Tenke Corp., 511

F.3d 535, 543–44 (6th Cir. 2007) (internal citations, emphasis, and

brackets omitted)). If the contract language is unambiguous, then the

Court must enforce the contract “as written.” Id. Ambiguity of meaning

can create a question of fact, and the Court cannot “impose an ambiguity

on clear contract language.” Id. When analyzing the scope of insurance

policy coverage, the traditional principles of contract and insurance law




                                    8
apply. Radenbaugh v. Farm Bureau Gen. Ins. Co., 240 Mich. App. 134,

138 (2000).



     III. Analysis

              A.   Claim 1: Does the Cincinnati Policy provide
                   coverage to GM for the Underlying Simpson Case?

     In Claim 1, GM argues that it is covered by the terms of the

Cincinnati Policy as an “Automatic Additional Insured,” meaning

Cincinnati owes it a duty to indemnify and defend GM for the Underlying

Simpson Case, and that no policy exemptions apply. (Dkt. 28 at 31–34.)

Cincinnati argues the opposite: that GM is not an “Automatic Additional

Insured” and that multiple exemptions to coverage apply. (Dkt. 18 at 9,

12–13.)

     A court tasked with determining whether an insurance policy

provides coverage “must first consider whether coverage exists and then

whether an exclusion precludes coverage.” Allstate Ins. Co. v. Freeman,

432 Mich. 656, 668 (1989). “It is the insured's burden to establish that his

claim falls within the terms of the policy.” Heniser v. Frankenmuth Mut.

Ins., 449 Mich. 155, 172 (Mich. 1995). However, it is the insurer’s burden

to establish that exemptions apply. See Arco Indus. Corp. v. Am.
                                     9
Motorists Ins. Co., 448 Mich. 395, 424–425 (1995) (Boyle, J., concurring).

For the reasons set forth below, GM’s motion for summary judgment on

Claim 1 is granted and Cincinnati’s motion for summary judgment on

this claim is denied.

     1. Is GM Covered by the Cincinnati Policy as an Automatic
        Additional Insured?

     All parties agree that GM is not expressly named as an insured in

the Cincinnati Policy. (See Dkt. 32 at 21.) Therefore, the only way that

GM could qualify for coverage for the Underlying Simpson Case is if it is

an Automatic Additional Insured. Automatic additional insured

endorsements in insurance contracts generally eliminate the need to list

each person or organization as an insured. See Craig F. Stanovich,

Additional Insured Status- Automatic or Wet Blanket?, TSWW01 A.L.I.-

C.L.E. 29 (2015). To qualify as an Automatic Additional Insured, GM

must meet the following requirements:

     (1) Any person or organization described in Paragraph 8.a.(2)
     below (hereinafter referred to as additional insured) whom
     you are required to add as an additional insured under this
     Coverage Part by reason of:
           (a) A written contract or agreement;
           ...
     is an insured, provided:
           (a) The written or oral contract or agreement is:
                                   10
                  1) Currently in effect or becomes effective during
                  the policy period; and
                  2) Executed prior to an “occurrence”2 or offense to
                  which this insurance would apply; and
             (b) They are not specifically named as an additional
             insured under any other provision of, or endorsement
             added to, this Coverage part.

Paragraph 8.a.(2) states:

      (2) Only the following persons or organizations are additional
      insureds under this endorsement, . . .:
      ...
           (c) Any person or organization (referred to below as a
           vendor) with whom you have agreed per Paragraph
           8.a.(1) above to provide insurance, but only with respect
           to “bodily injury”3 or “property damage” arising out of




      2 Cincinnati argues that the Underlying Simpson Case does not constitute an
“occurrence.” (Dkt. 63 at 10–11.) “Occurrence” is defined in the Cincinnati Policy as
“an accident, including continuous or repeated exposure to substantially the same
general harmful conditions.” (Dkt. 18 at 59.) Yet, Cincinnati’s argument in this regard
is premised on an argument made by Mr. Simpson in the Underlying Simpson Case,
where Mr. Simpson argued that GM had knowledge of an actual defect. (Dkt. 70 at
10.) Later, however, Mr. Simpson did not pursue these allegations.
This means Cincinnati’s entire argument relies on the unpursued and unproven legal
allegations made by another party in a separate matter. Cincinnati does not offer any
material facts in support of its claim that the Underlying Simpson Case does not
qualify as an “occurrence.” As a consequence, the Underlying Simpson Case qualifies
as an “occurrence.”

      3 Under the Cincinnati Policy, “[b]odily injury means bodily injury, sickness or
disease sustained by a person, including death resulting from any of these at any
time.” The parties do not dispute that Mr. Simpson’s injury falls under the plain
meaning of this “bodily injury” definition.


                                          11
             “your products” which are distributed or sold in the
             regular course of the vendor’s4 business . . .

(Dkt. 18 at 76–77.)

      As a result of the contractual provisions, the requirements for GM

to qualify as an Automatic Additional Insured under the Cincinnati

Policy are as follows: (a) that there be a written contract requiring GM to

be added to the Cincinnati Policy for bodily injury or property damage;

(b) that the written contract was effective and executed before the

relevant occurrence; (c) that the relevant occurrence arises out of GM’s

product; and (d) that GM’s product be “distributed or sold in the regular

course of [GM’s] business.” Id.

      Before addressing the requirements substantively, as an initial

matter, the Cincinnati Policy defines “your product[s]” as:




      4  Cincinnati argues that the term “vendor” is not defined in the Cincinnati
Policy. Cincinnati urges the Court to adopt the definition of “vendor” from the GM–
Richfield Purchase Agreement, but provides no basis for doing so. (Dkt. 32 at 22–23.)
On the contrary, “vendor” is defined in the Policy, as it is an interjection of a brief
explanation related to the surrounding text, “[a]ny person or organization.” See
Chicago Manual of Style §§ 5.2221, 6.95–6.96 (17th ed. 2017),
https://www.chicagomanualofstyle.org/home.html. Accordingly, “vendor” refers to
GM. If Cincinnati wanted to define “vendor” in its insurance policy differently, it
could have done so.

                                          12
      (1) Any goods or products, other than real property,
      manufactured, sold, handled,5 distributed or disposed
      by:
             (a) You
             (b) Others trading under your name; or
             (c) A person or organization whose business or
            assets you have acquired; and
       (2) Containers (other than vehicles), materials, parts or
      equipment furnished in connection with such goods or
      products.

(Dkt. 18 at 60.) The terms “you” and “yours” refer to the Richfield

Defendants. (Id.) It is undisputed that the container Mr. Simpson was

repairing when he became injured was owned by GM and supplied to the

Richfield Companies for transporting parts from their source of origin to

assembly locations in the supply chain. (Dkt. 18 at 125.) Accordingly, this

undisputed fact qualifies the container as a “product” under the

definition’s plain language.




      5 The term “handled” is not defined in the Cincinnati Policy, and is therefore
interpreted according to its plain and ordinary meaning. See Holland v. Trinity
Health Care Corp., 287 Mich. App. 524, 527–528 (2010). In determining the plain and
ordinary meaning of an undefined term, a dictionary may be consulted. Id. “Handle”
means “to touch, feel, hold, take up, move, or otherwise affect with the hand: use the
hands upon;” or “to manage with the hands.” Merriam-Webster Unabridged
Dictionary (2019) http://unabridged.merriam-webster.com/. Mr. Simpson’s activities
with GM’s container falls under the plain definition of “handled.”
                                         13
     Under the first requirement for qualifying as an automatic

additional insured, the GM–Richfield Purchase Contract is a written

contract requiring the Richfield Companies to include GM as an

additional insured for bodily injury under the Cincinnati Policy. The

GM–Richfield Purchase Contract states:

     INSURANCE:

     [The Richfield Companies] shall maintain insurance coverage
     with carriers acceptable to [GM] and in the amounts set forth
     in the Special Terms. [The Richfield Companies] shall furnish
     to [GM] either a certificate showing compliance with these
     insurance requirements or certified copies of all insurance
     policies within 10 days of [GM]’s written request. The
     certificate will provide that [the Richfield Companies] will
     receive 30 days’ prior written notice from the insurer of any
     termination or reduction in the amount or scope of coverage.
     [the Richfield Companies’] furnishing of certificates of
     insurance or purchase of insurance shall not release [the
     Richfield Companies] of its obligations or liabilities under this
     contract.

(Dkt. 51-1 at 1523 (sealed).) An addendum to the GM–Richfield Purchase

Agreement states further:

          FOR PURPOSES OF THIS AGREEMENT, THE
          INSURANCE COVERAGE REQUIRED UNDER
          PARAGRAPH 17 (“INSURANCE”) OF THE GENERAL
          TERMS AND CONDITIONS ARE AS FOLLOWS . . . (C)
          COMMERCIAL GENERAL LIABILITY COVERING
          LIABILITY   ARISING    FROM      PREMISES,
                                    14
            OPERATIONS, INDEPENDENT CONTRACTORS,
            PRODUCTS/      COMPLETED        OPERATIONS,
            PERSONAL INJURY . . . GM IS TO BE NAMED AN
            ADDITIONAL INSURED ON THE CGL6 AND AUTO
            POLICIES. (3X)

(Dkt. 32-10 at 29–30.) (emphasis in original).

      Cincinnati argues that this contract “doesn’t specify the scope of the

additional-insured coverage or the particular endorsement [the Richfield

Companies were] required to purchase.” (Dkt. 32 at 21.) However, the

plain language of the Cincinnati Policy states that there must be a

contract requiring bodily injury and property damage coverage and says

nothing    regarding     scope    or   particularity    of   the   endorsement.

Additionally, both of the parties to the GM–Richfield Purchase

Agreement agree that GM should be an automatic additional insured

under the Cincinnati Policy. Therefore, GM meets this first requirement.

      Second the GM–Richfield Purchase Contract was executed and

effective before August 22, 2013, the date of Mr. Simpson’s injury. The

GM–Richfield Purchase Contract is dated April 1, 2013, and the

addendum is dated March 29, 2016. Cincinnati argues that the



      6“CGL” stands for the Cincinnati General Liability insurance policy, which is
the Cincinnati Policy.
                                        15
addendum which post-dates the August 22, 2013 injury, changed the

underlying GM–Richfield Purchase Agreement. But by its terms, the

addendum relates back to the date of the initial agreement. (Dkt. 32-10

at 3.) (“Effective Date: 01-April-2013.”) GM cites to deposition testimony

and written discovery response from the Richfield Companies, which

state that the Richfield Companies knew of their obligation to provide

insurance to General Motors. (Dkt. 70.) This fact is undisputed;

Cincinnati offers nothing to contradict it. Accordingly, the written

contract was effective and executed before Mr. Simpson’s injury,

satisfying the second requirement for GM to qualify as an Automatic

Additional Insured under the Cincinnati Policy.

     Third, Mr. Simpson’s injury must “arise out of” the use of the

container. The parties do not dispute that Mr. Simpson’s bodily injury

was caused by or “arose” from the container. Accordingly, the third

requirement for GM to qualify as an Automatic Additional Insured under

the Cincinnati Policy is met.

     This leaves the requirement that the container be “distributed or

sold in the regular course of [GM’s] business.” (Dkt. 18 at 76.) Cincinnati

argues that GM’s business is limited to “distribut[ing] automotive


                                    16
products to car dealerships,” and “sell[ing] cars and trucks,” and not

containers. (Dkt. 32 at 23.) GM counters, arguing that “in the regular

course of GM’s business, it distributes containers identical to the one that

injured Trask Simpson.” (Dkt. 55 at 29–30.) The term “distributed” is not

defined in the Cincinnati Policy, so the Court turns to a dictionary for the

plain meaning. See Holland, 287 Mich. App. at 527–528. “Distribute”

means, “to divide among several or many (apportion); to give out or

deliver especially to members of a group.” Merriam-Webster Unabridged

Dictionary. GM’s placement of containers with the Richfield Companies

falls under the plain meaning of “distributed.”

      The Court could not locate any Michigan cases interpreting the

meaning of “in the regular course of its business” or a similar phrase in

the context of a business or insurance contract.7 However, Atlantic

Mutual Companies v. Home Depot U.S.A., Inc., No. 02-2241, 2003 U.S.




      7  The only Eastern District of Michigan case analyzing this same language in
an insurance contract is Senior Home Health Care, Inc. v. Sunrise Medical HHG, Inc.,
No. 08-10064, 2008 U.S. Dist. LEXIS 59156 (E.D. Mich., Aug. 5, 2008) (Edmunds, J.).
But it is inapplicable because, in that case, the parties did not dispute this particular
clause, but rather mainly disputed the meaning of “arising out of,” which is not at
issue here.
                                           17
Dist. LEXIS 1149 (D. Kan. Jan. 27, 2003) is instructive, as it interprets

the very same contractual language.

     In Atlantic Mutual, an insurance dispute arose after a customer

was injured while opening a storm door on display at Home Depot. Id. at

*7–8. Home Depot sought defense and indemnity coverage from Atlantic

Mutual arising out of the customer’s lawsuit. Arguing over an identical

provision as we have here, Atlantic Mutual conceded that Home Depot

“sold or distributed” storm doors “in the regular course of business.”

However, it argued that since the specific door that caused the customer’s

injury was on display and not for sale, an injury caused by the item falls

outside of what Home Depot “distributed or sold in the regular course of

business.” Id. at *20–21.

     The district court disagreed with Atlantic Mutual, finding that even

though a customer would not be able to purchase the specific display door

that caused the injury, this fact alone “did not divest the door of its

membership in the universe of . . . doors distributed or sold in the regular

course of Home Depot’s business.” Id. at *22–24. Moreover, the court held

that if Atlantic Mutual did not intend to cover display products, “it could

have excluded all ‘demonstration operations’ including those performed


                                    18
at the vendor’s premises in connection with the sale of the product.” Id.

Accordingly, the court held that Home Depot’s display doors are

distributed or sold in the ordinary course of business. Id. In other words,

it did not matter to the court that a consumer shopping at Home Depot

would not be able to purchase the display door, since displaying such

doors is part of Home Depot’s business.

     Here, although GM does not sell containers to the general public,

as it does its cars and trucks, it distributes containers as part of the

regular course of its business. The fact that a container from its

manufacturing process cannot be sold to a consumer does not divest the

container of being a regular and even necessary part of GM’s business of

selling vehicles to consumers. It does not matter that the actual “product”

is not a vehicle, the container and the role it plays in GM’s business

makes it a regular part of GM’s business because this is something that

it regularly does. Accordingly, GM meets the fourth and final

requirement to qualify as an Automatic Additional Insured.

     2. Exclusions

     Although GM qualifies as an Automatic Additional Insured under

the Cincinnati Policy, the next inquiry is whether Cincinnati has met its


                                    19
burden of showing that any exclusions to coverage apply. Although

exclusionary clauses are strictly construed in favor of the insured, “[c]lear

and specific exclusions must be given effect.” Auto–Owners Ins. Co. v.

Churchman, 440 Mich. 560, 567 (1992).

     Cincinnati argues that the following exclusions to coverage in the

Cincinnati Policy apply to GM: (a) contractual liability exclusion; (b)

expected/intended injury exclusion; (c) workers compensation exclusion;

and (d) employers liability exclusion. (Dkt. 18 at 5–7.) Each will be

analyzed in turn.

           a. Contractual Liability Exclusion

     The “Contractual Liability” exclusion in the Cincinnati Policy

excludes coverage for “[b]odily injury . . . for which the insured is

obligated to pay damages by reason of the assumption of liability in a

contract or agreement.” (Dkt. 18 at 42.) But there is an exception to this

exclusion when the liability for damages is “assumed in a contract or

agreement that is an ‘insured contract’, provided the ‘bodily injury’. . .

occurs subsequent to the execution of the contract or agreement.” (Id.)

     GM argues that the GM–Richfield Purchase Contract is an “insured

contract,” which excepts GM from the contractual liability exclusion.


                                     20
(Dkt. 55 at 19–24.) Determining whether the GM–Richfield Purchase

Contract constitutes an “insured contract” under the Cincinnati Policy is

guided by Michigan contract and insurance law. See Northern Insurance

Company of New York v. Target Corp., 202 F. Supp. 3d 764 at 770 (E.D.

Mich. 2016) (citing Rory v. Continental Ins. Co., 473 Mich. 457, 461

(2005)).

      An “insured contract” is defined in the Cincinnati Policy in relevant

part, as:

      That part of any other contract or agreement pertaining to
      your business . . .under which you assume the tort liability of
      another party to pay for “bodily injury” . . . to a third person
      or organization. Tort liability means a liability that would be
      imposed by law in the absence of any contract or agreement.

(Dkt. 18 at 58.)

      To summarize, there are two elements for qualifying as an “insured

contract” under this definition: (1) that GM be a party to an agreement

with another party; and (2) that the other party to the agreement assume

GM’s tort liability.

      As to the first element, GM is a party to the GM–Richfield Purchase

Contract. As to the second element—that the Richfield Companies



                                    21
assume GM’s tort liability—the GM–Richfield Purchase Contract states,

in relevant part:

      INDEMNIFICATION:
      If [the Richfield Companies] perform[] any work on [GM]’s
      premises or utilizes the property of [GM], whether on or off
      [GM]’s premises, [the Richfield Companies] shall indemnify
      and hold [GM] harmless from and against any liability,
      claims, demands or expenses (including attorney’s and other
      professional fees) for damages to the property of or injuries
      (including death) to [GM], its employees or any other person
      arising from or in connection with [the Richfield Companies’]
      performance of work or use of [GM]’s property, except for such
      liability claim, or demand arising out of the sole negligence of
      [GM].

(Dkt. 51-1 at 24–25; 51 at 10 (sealed).)

      GM argues that this provision can be distilled into four pertinent

elements: if the Richfield Companies (1) utilized the property of GM; they

must (2) indemnify GM; (3) for injury to any person; (4) in connection

with that use.8 (Dkt. 55 at 21–22.) According to GM, this provision should




      8 When opposing Cincinnati’s motion for summary judgment as to Claim 4, the
Richfield Companies take the position that they intended this provision of the GM–
Richfield Purchase Contract to be an insured contract, in other words, a contract
requiring the Richfield Companies to indemnify GM. (Dkts. 55 at 20; 34 at 8–9.)
However, in opposing GM’s motion for summary judgment as to Claim 4, they argue
in the alternative that GM is not entitled to contractual indemnification under this
provision. (Dkt. 64 at 18.) Despite Cincinnati’s urging, however, the doctrine of
                                        22
be interpreted broadly. In its view, the term “utilizes” means to “‘make

practical and effective use of something.’” (Dkt. 55 at 22 (citing The

Oxford English Dictionary (3d ed. 2008)).)9 This encompasses Mr.

Simpson’s repair of its racks. (Dkt. 55 at 22–23.) Similarly, the term “use”

means to “‘take, hold, or employ (something) as a means of accomplishing

or achieving a purpose.’” (Dkt. 55 at 23–24) (citing The Oxford English

Dictionary (3d ed. 2008)).)10 And again, in GM’s view, Mr. Simpson’s

repair of its racks which led to the Underlying Simpson Case falls under

this definition. (Dkt. 55 at 24.) GM argues that the Richfield Companies

were obligated to indemnify it for tort liability according to this provision.

This is because Mr. Simpson was using GM’s racks at the time of his

accident, and his injuries arose in connection with that use. (Dkt. 21–24.)

      Cincinnati argues that this provision is not an express assumption

of another’s liability. (Dkt. 32 at 27.) Cincinnati does not provide any facts

or law to support its position, and overlooks the express language of the



judicial estoppel need not be applied to the Richfield Companies because they argue
in the alternative.

      9 The Cincinnati Policy does not define the term “utilizes,” and again the
dictionary is appropriate.

      10   The same is true here. Reliance on the dictionary is appropriate.
                                           23
GM–Richfield Purchase Agreement. In conclusion, the plain-meaning

interpretation of the GM–Richfield Purchase Contract, the above-quoted

indemnification provision constitutes an insured contract. Since the GM–

Richfield Purchase Contract is an insured contract the contractual

liability exclusion of the Cincinnati Policy does not apply to GM.




           b. Expected or Intended Injury Exclusion

     The “Expected or Intended Injury” exclusion in the Cincinnati

Policy excludes coverage for “[b]odily injury . . . which may reasonably be

expected to result from the intentional or criminal acts of the insured or

which is in fact expected or intended by the insured.” (Dkt. 18 at 42.)

Cincinnati’s argument here is premised on Mr. Simpson’s abandoned and

unproven allegations in the Underlying Simpson Matter GM had actual

knowledge that the container was defective, which the Court as already

rejected as set forth above. Accordingly, Expected/Intended Injury

exclusion does not apply.

           c. Workers’ Compensation Exclusion




                                    24
     Cincinnati next argues that GM is excluded from coverage under

the “Workers’ Compensation and Similar Laws” exclusion in the

Cincinnati Policy. The Workers’ Compensation and Similar Laws

exclusion excludes coverage for:

     Any obligation of the insured under a workers’ compensation,
     disability benefits or unemployment compensation law or any
     similar law.

(Dkt. 18 at 42.) In response, GM argues that it was never Mr. Simpson’s

employer, and it follows that this provision cannot apply to GM.

Cincinnati does not present an issue of material fact for the Court to

consider on this point, and accordingly, the Workers’ Compensation and

Similar Laws exemption is inapplicable.

           d. Employer’s Liability Exclusion

     Finally, Cincinnati argues that the Employer’s Liability exclusion

to the Cincinnati Policy applies. However, the Employer’s Liability

Exclusion contains an exception to the exemption for liability assumed

under an insured contract. Specifically, the exception to the exclusion

states, “[t]his exclusion does not apply to liability assumed by the insured

under an ‘insured contract.’” (Dkt. 18 at 42.) As set forth above, the GM–

Richfield Purchase Contract is an insured contract whereby the Richfield

                                    25
Companies assumed GM’s tort liability. Accordingly, the exception to the

Employer’s Liability Exclusion applies.

       In sum, the four potential exclusions from coverage under the

Cincinnati Policy— the contractual liability exclusion, the expected or

intended injury exclusion, the workers’ compensation exclusion, and the

employer’s liability exclusion—do not apply. Therefore, GM is an

Automatic Additional Insured with no exclusions. Accordingly, GM’s

motion for summary judgment as to Claim 1 is granted, and Cincinnati’s

motion for summary judgment as to Claim 1 is denied.

            B.   Claim 2: GM v. The Richfield Companies

       In Claim 2, GM’s cross-claim against the Richfield Companies, GM

argues that the Richfield Companies are obligated to indemnify GM in

connection with the Underlying Simpson Case. GM pleaded two counts.

First, express contractual indemnification—GM argues that the GM–

Richfield Purchase Contract expressly provides for indemnification. (Dkt.

28 at 37–38.) Second, in the alternative, GM argues for implied

contractual indemnification. (Id. at 39.) The Richfield Companies and

GM filed cross-motions for summary judgment on this issue. (Dkts. 55,

34.)


                                   26
      As set forth in the analysis of Claim 1 above, the Court has already

ruled that the GM–Richfield Purchase Contract qualifies as an insured

contract whereby the Richfield Companies have expressly agreed to

indemnify GM for tort liability. Because the Court finds express

contractual indemnity, it need not address GM’s motion on its alternative

theory of implied contractual indemnity. It therefore follows that

summary judgment on Claim 2 is granted as to GM and summary

judgment is denied as to the Richfield Companies.11

             C.     Claim 3: Cincinnati v. Richfield

      In its amended complaint, Cincinnati seeks a declaration that its

Policy does not provide coverage to the Richfield Companies for defense

and indemnification for breach of contract claims. (Dkt. 18 at 9.) In other

words, it argues that the “occurrence” language in the Cincinnati Policy

cannot be interpreted to include breach of contract claims such as that

between GM and the Richfield Companies. In Lenning v. Commercial

Union Ins. Co., 260 F.3d 574, 582–83 (6th Cir. 2001), the Sixth Circuit




      11Practically, however, if GM is covered under the Cincinnati Policy, Richfield
may only owe indemnification and defense to GM for the amounts that go beyond the
Cincinnati Policy’s coverage limits. As the specifics of this practical effect of Claim 2
have not been fully briefed, this opinion does not address that issue.
                                           27
stated, “courts have held that a breach of contract claim cannot constitute

an ‘occurrence’ under liability policies triggered by an accident or an

occurrence.” Hence, the breach of contract action between GM and the

Richfield Companies does not fall under definition of “occurrence” in the

Cincinnati Policy. Therefore, Cincinnati’s unopposed motion for

summary judgment as to Claim 3 is granted.12

             D.     Claim 4: Remainder of Claims

      As set forth above, the parties voluntarily dismissed the remainder

of the claims between Cincinnati and the Richfield Companies. (Dkt. 76.)

      IV.    Conclusion

      For the reasons set forth above:

            GM’s motion as to Claim 1 is GRANTED;

            Cincinnati’s motion as to Claim 1 is DENIED;

            GM’s motion as to Claim 2 is GRANTED;




      12 The Richfield Companies did not cross-move against Cincinnati on this issue,
nor do they even address Cincinnati’s argument in their briefs. GM’s briefs also do
not address this issue, as GM sees this issue as between Cincinnati and the Richfield
Companies only. (Dkt. 42.) When a motion for summary judgment is unopposed,
“’[n]othing in either the Rules or case law supports an argument that the trial court
must conduct its own probing investigation of the record.’” Allstate Ins. Co. v. Das, 86
F. Supp.3d 716, 724 (E.D. Mich. 2015) (quoting Guarino v. Brookfield Twp. Trustees,
980 F.2d 399, 405 (6th Cir. 1992)).
                                          28
        The Richfield Companies’ Motion as to Claim 2 is DENIED;
         and

        Cincinnati’s motion as to Claim 3 is GRANTED.

    There are no remaining claims in this lawsuit.

    IT IS SO ORDERED.

Dated: June 11, 2019                  s/Judith E. Levy
     Ann Arbor, Michigan              JUDITH E. LEVY
                                      United States District Judge




                                 29
